— Appeal by defendant from a judgment of the Supreme Court, Richmond County (Owens, J.), rendered December 10,1981, convicting him of murder in the second degree (two counts) and rape in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review an order of the same court denying the defendant’s motion to suppress certain statements. Judgment affirmed. Upon a review of the record we agree with the finding of Criminal Term that the defendant had sufficient capacity to, and did in fact, knowingly and voluntarily waive his Miranda rights. Accordingly, his motion to suppress his statements was properly denied. We see no merit to defendant’s other contentions. Mollen, P. J., Lazer, Mangano and Gulotta, JJ., concur.